U.S. Bank N.A. v Liebel (2018 NY Slip Op 00788)





U.S. Bank N.A. v Liebel


2018 NY Slip Op 00788


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1047/17) CA 17-00020.

[*1]U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET INVESTMENT LOAN TRUST 2005-4, PLAINTIFF-RESPONDENT, 
vJAMES D. LIEBEL, DEFENDANT-APPELLANT, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.